         Case 3:18-md-02843-VC Document 646 Filed 03/22/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION



IN RE: FACEBOOK, INC. CONSUMER              CASE NO. 3:18-MD-02843-VC-JSC
PRIVACY USER PROFILE LITIGATION,
                                            STIPULATION AND [PROPOSED]
                                            ORDER REGARDING DISCOVERY
This document relates to:                   MEDIATOR

ALL ACTIONS




          STIPULATION AND [PROPOSED] ORDER REGARDING DISCOVERY MEDIATOR
                              CASE NO. 3:18-MD-02843-VC-JSC
           Case 3:18-md-02843-VC Document 646 Filed 03/22/21 Page 2 of 4



       By and through their undersigned counsel, the parties hereby stipulate and agree as

follows:

           1.      Whereas, on March 4, 2021, the Court ordered the parties to “hire a discovery

mediator.” Trans. of 3/4/2021 Hearing at 14:5-12; see also Dkt. 632.

           2.      Whereas, the Court ordered the parties to “inform the Court of their selection of a

discovery mediator” by March 11, 2021, see Dkt. 632, and subsequently extended that deadline

via email until March 16, 2021.

           3.      Whereas, the parties met and conferred and agreed to retain the Honorable Gail

Andler (Retired) of JAMS as a discovery mediator.

           4.      Whereas, on March 16, 2021, Facebook reported the parties’ agreement to retain

Judge Andler as a discovery mediator to the Court via email.

       THE PARTIES THEREFORE STIPULATE AND AGREE AS FOLLOWS:

           1.      The parties agree to retain the Honorable Gail Andler (Retired) of JAMS to serve

as a discovery mediator in this action consistent with the Court’s instructions at the March 4,

2021 discovery conference.




 Dated: March 20, 2021                                  Respectfully submitted,
 KELLER ROHRBACK LLP                                    BLEICHMAR FONTI & AULD LLP

 By:   /s/ Derek W. Loeser                              By:    /s/ Lesley E. Weaver
       Derek W. Loeser                                        Lesley E. Weaver

 Derek W. Loeser (admitted pro hac vice)                Lesley E. Weaver (SBN 191305)
 Lynn Lincoln Sarko (admitted pro hac vice)             Anne K. Davis (SBN 267909)
 Gretchen Freeman Cappio (admitted pro hac              Joshua D. Samra (SBN 313050)
 vice)                                                  Matthew P. Montgomery (SBN 180196)
 Cari Campen Laufenberg (admitted pro hac               Angelica M. Ornelas (SBN 285929)
 vice)                                                  555 12th Street, Suite 1600
 David J. Ko (admitted pro hac vice)                    Oakland, CA 94607
 Benjamin Gould (SBN 250630)                            Tel.: (415) 445-4003
 Adele Daniel (admitted pro hac vice)                   Fax: (415) 445-4020
 1201 Third Avenue, Suite 3200                          lweaver@bfalaw.com
 Seattle, WA 98101                                      adavis@bfalaw.com
                                                    1
                STIPULATION AND [PROPOSED] ORDER REGARDING DISCOVERY MEDIATOR
                                    CASE NO. 3:18-MD-02843-VC-JSC
       Case 3:18-md-02843-VC Document 646 Filed 03/22/21 Page 3 of 4




Tel.: (206) 623-1900                         jsamra@bfalaw.com
Fax: (206) 623-3384                          mmontgomery@bfalaw.com
dloeser@kellerrohrback.com                   aornelas@bfalaw.com
lsarko@kellerrohrback.com
gcappio@kellerrohrback.com
claufenberg@kellerrohrback.com
dko@kellerrohrback.com
bgould@kellerrohrback.com
adaniel@kellerrohrback.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

Co-Lead Counsel for Plaintiffs

DATED: March 20, 2021                        Respectfully submitted,

                                             GIBSON, DUNN & CRUTCHER, LLP
Deborah Stein (SBN 224570)
dstein@gibsondunn.com                        By: /s/ Orin Snyder
333 South Grand Avenue                       Orin Snyder (pro hac vice)
Los Angeles, CA 90071-3197                   osnyder@gibsondunn.com
Telephone: 213.229.7000                      GIBSON, DUNN & CRUTCHER LLP
Facsimile: 213.229.7520                      200 Park Avenue
                                             New York, NY 10166-0193
Kristin A. Linsley (SBN 154148)              Telephone: 212.351.4000
klinsley@gibsondunn.com                      Facsimile: 212.351.4035
Martie Kutscher (SBN 302650)
mkutscherclark@gibsondunn.com                Joshua S. Lipshutz (SBN 242557)
GIBSON, DUNN & CRUTCHER LLP                  jlipshutz@gibsondunn.com
555 Mission Street, Suite 3000               GIBSON, DUNN & CRUTCHER LLP
San Francisco, CA 94105-0921                 1050 Connecticut Avenue, N.W.
Telephone: 415.393.8200                      Washington, DC 20036-5306
Facsimile: 415.393.8306                      Telephone: 202.955.8500
                                             Facsimile: 202.467.0539
Attorneys for Defendant Facebook, Inc.




                                         2
         STIPULATION AND [PROPOSED] ORDER REGARDING DISCOVERY MEDIATOR
                             CASE NO. 3:18-MD-02843-VC-JSC
       Case 3:18-md-02843-VC Document 646 Filed 03/22/21 Page 4 of 4



PURSUANT TO STIPULATION, IT IS SO ORDERED.




         March 22, 2021
DATE: ____________________                ___________________________________
                                             ___
                                              ________
                                                    ___________________________
                                                    __


                                   United States Magistrate Judge Jacqueline Corley




                                      3
        STIPULATION AND [PROPOSED] ORDER REGARDING DISCOVERY MEDIATOR
                            CASE NO. 3:18-MD-02843-VC-JSC
